EXHIBIT 10.1

 

PORTION OF PUBLIC DEED CONTAINING PURCHASE AND SALE AGREEMENT

 

VOLUME FIVE HUNDRED FORTY EIGHT

 

NUMBER: 16,329 (SIXTEEN THOUSAND THREE HUNDRED TWENTY-NINE).

 

In Ciudad Juarez, State of Chihuahua, on May 31, 2005, before me, Mr. OSCAR
CAYETANO BECERRA TUCKER, Notary Public Number twenty-eight in exercise for this
Bravos Judicial District, acting in the Ordinary Open Protocol, appeared on the
first part the company KEY SAFETY SYSTEMS DE MEXICO SOCIEDAD ANONIMA DE CAPITAL
VARIABLE, hereinafter referred to as the “SELLING PARTY”, represented by its
legal representative Mr. ARMANDO ESPINOSA MEDEL, and on a second part the
company KEYTRONIC JUAREZ, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, hereinafter
referred to as the “BUYING PARTY”, represented by its legal representative Mr.
EFREN PEREZ RICARDEZ, with the purpose of executing a PURCHASE AND SALE
AGREEMENT, which I attest pursuant to the following recitals and clauses:

 

R E C I TA L S

 

FIRST. The SELLING PARTY declares, through its appearing legal representative,
that:

 

a) It is the owner and has the possession and full domain of a tract of land and
the building thereon constructed (hereinafter the “PROPERTY”) identified as lot
3 of block 3 of PARQUE INDUSTRIAL G.E.M.A, in this city with a surface area of
9.884.103 square meters (NINE THOUSAND EIGHT HUNDRED AND EIGHTY-FOUR SQUARE
METERS TEN SQUARE DECIMETERS THREE SQUARE CENTIMETERS) and the following meets
and bounds:

 

From point number one to point two, course SW 03º15’00”, it measures forty meter
thirty five centimeters; from point two to point three, course SW 40º44’13”,
curve length measures thirteen meters seventy four centimeters, sub-tangent of
eight meters five centimeters and a radius of ten meters fifty centimeters; from
point three to point four, course SE 04º15’47”, curve line that measures forty
seven meters fifty centimeters, and bounds on these three measurements with
Auxiliar Number 3 Street; from point four to point five, course NW 86º45’00”, it
measures one hundred twenty-two meters thirty nine centimeters, and bounds with
Colonia Mexico 68; from point five to point six, course NE 83º15’80”, it
measures eighty three meters, and bounds with Auxiliar Number 4 Street; and from
point six to starting point one to close the figure, course SE 86º45’00” it
measures one hundred and twenty-five meters eighty nine centimeters, and bounds
with Honeywell.

 

b) It acquired the PROPERTY through a Termination Agreement of an Irrevocable
Trust Conveying Ownership executed under its former name Alliedsignal Cinturones
de Seguridad, S.A. de C.V., with Bancomer, S.A. de C.V. Institucion de Banca
Multipole Grupo Financiero, Direccion Fiduciaria, which was formalized through
public deed number 12,484 (TWELVE THOUSAND, FOUR HUNDRED EIGHTY-FOUR) dated May
6 (SIX), 1994 (NINETEEN NINETY-FOUR), granted in this city before the
undersigned Notary Public, at the time substitute Notary Public number 4 (FOUR),
given the absence of its official Mr. Eduardo Romero Ramos. The first official
copy of such public deed is registered under number 888 (EIGHT HUNDRED
EIGHTY-EIGHT), page 55 (FIFTY FIVE), of book 2168 (TWO THOUSAND ONE HUNDRED
SIXTY-EIGHT) of the First Section, with the Local Public Registry of Property.



--------------------------------------------------------------------------------

The trust agreement that was cancelled pursuant to the last paragraph was
executed in public deed number 8,436 (EIGHT THOUSAND, FOUR HUNDRED THIRTY-SIX)
dated July 20 (TWENTY), 1991 (NINETEEN NINETY-ONE), granted before Mr. Jorge
Antonio Alvarez Compean, Notary Public number 18 (EIGHTEEN), associated and
acting on the protocol of Notary Public number 4 (FOUR), given the absence of
its official. The first testimony of the public deed is registered, under number
283 of book number 1903 of the Fist Section, with the Local Public Registry of
Property.

 

SECOND. The SELLING PARTY adds that the PROPERTY is free of liens and
limitations of domain and up to date in the payment of its tax obligations, as
evidenced with the lack of liens certificate and with the receipts of the
payments of the Real Property Tax and Water service, which certified copies are
attached to the appendix of this volume of my protocol under the number
hereinafter established.

 

THIRD. The parties declare that they wish to enter into a PURCHASE AND SALE
AGREEMENT regarding the PROPERTY.

 

Given the above stated they grant the following:

 

C L A U S E S

 

FIRST. KEY SAFETY SYSTEMS DE MEXICO, SOCIEDAD DE RESPONSABILIDAD LIMITADA DE
CAPITAL VARIABLE (previously known as ALLIEDSIGNAL CINTURONES DE SEGURIDAD, S.A.
DE C.V.), through its appearing legal representative, SELLS the PROPERTY to
KEYTRONIC JUAREZ, SOCIEDAD ANONIMA DE CAPITAL VARIABLE with the meets and bounds
described in the First recital hereof, which are hereby reproduced as if they
were literally inserted, with all that in fact and by law corresponds to it,
free of liens and other limitations of domain, and up to date on the payment of
its tax obligations, and covenants to guarantee title and right of possession.

 

This purchase and sale is Ad-Corpus in the terms of the provisions of the Civil
Code in force in the State of Chihuahua, therefore the SELLING PARTY hereby
delivers without restrictions, to the BUYING PARTY which hereby receives
everything that is located within the bounds of the PROPERTY previously
described, even if there is an excess or decrease in the measurements stated
herein.

 

SECOND. The agreed price for the PROPERTY is the amount of $1,400,000.00 (ONE
MILLION FOUR HUNDRED THOUSAND DOLLARS 00/100 LEGAL CURRENCY OF THE UNITED STATES
OF AMERICA), plus the Value Added Tax that corresponds to the constructions.

 

The parties declare that from the above mentioned amount, US$490,000.27 (FOUR
HUNDRED NINETY THOUSAND DOLLARS 27/100 LEGAL CURRENCY OF THE UNITED STATES OF
AMERICA) correspond to the land and the amount of US$909,999.73 (NINE
HUNDRED-NINE THOUSAND, NINE HUNDRED AND NINETY-NINE DOLLARS 73/100 LEGAL
CURRENCY OF THE UNITED STATES OF AMERICA) correspond to the building, therefore
the Value Added Tax that is transferred pursuant to Article 10 of the
Regulations of the Value Added Law, is the amount of US$136,499.95 (ONE HUNDRED
AND THIRTY SIX THOUSAND FOUR HUNDRED NINETY-NINE DOLLARS 95/100 LEGAL CURRENCY
OF THE UNITED STATES OF AMERICA). The BUYING PARTY hereby declares that it has
delivered the total amount of the Purchase Price and the corresponding Value
Added Tax to the SELLING PARTY, therefore granting the broadest receipt allowed
by law.



--------------------------------------------------------------------------------

THIRD. The BUYING PARTY hereby receives, to its full satisfaction, the material
and legal possession of the PROPERTY. The SELLING PARTY hereby covenants and
agrees to indemnify, protect and hold harmless and defend the BUYING PARTY,
against all defects in the ownership of the PROPERTY, including against any
rights of third parties to possession. Moreover, the SELLING PARTY covenants and
agrees to indemnify the BUYING PARTY and hold it safe and harmless against any
collection from any authority or public services company for providing any
public service or the access or egress within and around the PROPERTY, and for
the issuing of construction and use licenses, provided that such collections are
related or charged within a period of time during which the SELLING PARTY held
the ownership of the PROPERTY or that such charges should have been paid during
such period.

 

Except for any expressed guarantees, declarations and agreements contained
herein, including the guaranty of title and right of possession, the SELLING
PARTY sells the PROPERTY and the BUYING PARTY acquires and buys the PROPERTY as
it is and where it is, and the SELLING PARTY makes no statements nor grants any
guaranties regarding the above, and will have no liabilities, unless otherwise
established by law, regarding: (1) the condition of the property, or any
building, structure, or improvements on the property or the suitability,
habitability, merchantability or fitness of the property for the BUYING PARTY’s
intended use or for any use whatsoever (2) compliance with any building, zoning
or fire laws or regulations or with respect to the existence of or compliance
with any required permits that would not cause a material liability, if any; (3)
the availability or adequacy of any water, sewer, or utility rights; (4) the
presence of any hazardous substances in any improvements on the property,
including without limitation asbestos or urea formaldehyde, or the presence of
any environmentally hazardous wastes or materials on or under the property; (5)
the presence of any underground storage tanks or above ground storage tanks on
the property; (6) the accuracy or completeness of any plans and specifications,
reports, or other materials provided to the BUYING PARTY; or (7) any other
matter relating to the condition of the property. Without limiting the
generality of the foregoing, the SELLING PARTY shall have no liability to the
BUYING PARTY with respect to the condition of the property under any law or
regulation, except when such waiver is not permitted by applicable law. The
BUYING PARTY hereby waives any and all claims which the BUYING PARTY has or may
have against the SELLING PARTY with respect to the condition of the property
except for its environmental condition and except when such waiver is not
permitted by applicable law. The SELLING PARTY and the BUYING PARTY acknowledge
that this disclaimer has been specifically negotiated. The BUYING PARTY and The
SELLING PARTY acknowledge that this disclaimer is made in accordance with
articles 6 and 2041 of the civil code in effect for the state of Chihuahua.

 

FOURTH. The BUYING PARTY assumes the obligation to pay for all expenses, taxes,
costs, and fees derived from the execution hereof, except for the income tax
which shall be paid by the SELLING PARTY. The parties agree to prorate the Real
Property Tax, maintenance fees, services and any other charge applicable to the
PROPERTY as of this date. The prorating shall be made on the basis of a 365 day
year, as of 12:01 a.m. of today. If the amount of taxes, maintenance fees, and
other amounts are not known at this time, the parties agree that they shall be
readjusted (payment or reimbursement) as soon as the amounts of such taxes,
maintenance fees or other amounts are known, in accordance with the evidence
presented. This Clause shall survive the execution hereof. The prorating shall
be made according with the number of days of the year during which each one of
the parties was the owner of the PROPERTY.

 

FIFTH. The BUYING PARTY agrees to destine the PROPERTY acquired hereby for
industrial purposes or for any other legally permitted purpose, and agrees to
comply with the Urban Development Law for the State of Chihuahua and other
applicable provisions in force for human



--------------------------------------------------------------------------------

settlement issues. The parties in this act state that they know the Protective
Covenants and Restrictions of Parque Industrial G.E.M.A., and the BUYING PARTY
herby covenants and agrees to respect them.

 

SIXTH. Both parties to this Purchase and Sale Agreement declare that in this act
there have been no vices in their will that affect the validity of this legal
act, nor any harm that can affect any of the parties.

 

SEVENTH. The appearing parties accept this deed and each and every one of their
parts, given that they are drafted pursuant to their agreement; and for any
matter related to this Agreement they expressly submit to the provisions of the
Civil Code in force in the State of Chihuahua and to the jurisdiction of the
Courts of Ciudad Juarez, State of Chihuahua, expressly waiving any other
jurisdiction that given their future or present domiciles may correspond to
them.

 

EIGHTH. The parties declare that before the execution hereof, on April 22
(TWENTY-TWO), 2005 (TWO THOUSAND FIVE), they entered into a Promise to enter
into a Purchase and Sale Agreement regarding the PROPERTY which includes several
of conditions for the execution of this purchase and sale, same which have been
fulfilled in their totality, or the party in which favor they were made, has
waived them.

 

PERSONALITY OF THE PARTIES.